UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7131


ANTONIO KENON,

                 Petitioner – Appellant,

          v.

MIKE HARDEE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:13-hc-02245-D)


Submitted:   December 16, 2014             Decided:   February 3, 2015


Before SHEDD, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Kenon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antonio      Kenon    seeks    to    appeal     the    district       court’s

orders   dismissing         as   untimely        his    28   U.S.C.      §   2254   (2012)

petition and denying his motion for reconsideration.                            The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate       of      appealability        will      not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,      a   prisoner        satisfies     this    standard     by

demonstrating        that     reasonable         jurists     would       find    that    the

district      court’s      assessment       of    the    constitutional         claims    is

debatable     or     wrong.        Slack    v.    McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Kenon has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3